Citation Nr: 0709862	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  02-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for claustrophobia.  

2. Service connection for claustrophobia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1970 to February 1972 and from October to December 
1973.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2002, the veteran appeared at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is in the claims folder.

In November 2004 and September 2006, the Board remanded the 
case for further procedural and evidentiary development.  As 
the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the RO reopened the claim of service connection for 
claustrophobia, where service connection has been previously 
denied, the Board has jurisdiction responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant. Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). For this reason, 
the Board has styled Issue 1 to reflect that finality had 
attached to the previous rating decision, denying the claim.

Before deciding the claim of service connection for 
claustrophobia on the merits, the claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in September 1994, the RO denied the 
veteran's application to reopen the claim of service 
connection for claustrophobia; after the veteran was provided 
notice of the adverse determination and of his procedural and 
appellate rights, he did not appeal the rating decision.  

2. The additional evidence presented since the rating 
decision in September 1994 is so significant in conjunction 
with evidence already of record that it must be considered in 
order to fairly determine the merits of the claim of service 
connection for claustrophobia.  


CONCLUSIONS OF LAW

1. The rating decision in September 1994, denying the 
application to reopen the claim of service connection for 
claustrophobia, became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.104(a) (2006). 

2. The additional evidence presented since the rating 
decision in September 1994 is new and material, and the claim 
of service connection for claustrophobia is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156 (2006). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for claustrophobia, 
further discussion here of compliance with the VCAA with 
regard to the claim to reopen is not necessary.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence Previously Considered 

In a rating decision in January 1978, the RO denied the 
veteran's initial claim of service connection for 
claustrophobia on the basis that claustrophobia was not found 
on VA psychiatric evaluation in February 1976.  After the 
veteran was provided notice of the decision and of his 
appellate rights, he did not appeal the rating decision. 

In February 1994, the veteran applied to reopen the claim.  
In a rating decision in September 1994, the RO denied the 
veteran's application to reopen the claim of service 
connection for claustrophobia because the additional evidence 
was not new and material.  After the veteran was provided 
notice of the adverse determination and of his procedural and 
appellate rights, he did not appeal the rating decision.  

The evidence of record at the time of the rating decision in 
September 1994 consisted of service medical records and VA 
records. 

The service medical records showed that in November 1973 the 
veteran complained that he was unable to tolerate the 
enclosed spaces aboard ship.  A long history of phobic 
reaction to enclosed spaces was noted.  The diagnosis was 
claustrophobia. 

After service on VA psychiatric evaluation in February 1976, 
history included the diagnosis of claustrophobia during 
service, which the veteran denied that he had currently.  The 
assessment was no anxiety, depression, thought disorder, or 
psychiatric disease.  



Current Claim to Reopen

As the rating decision in September 1994 was the last final 
disallowance of the claim, the Board must review all of the 
evidence presented since that rating decision to determine 
whether the veteran's claim should be reopened and 
re-adjudicated on the merits.  A claim will be reopened if 
new and material evidence is presented.  38 U.S.C.A. § 5108.    

The current claim to reopen was received at the RO in 
November 2000.  

As the application to reopen was received before August 2001, 
the regulatory definition of new and material evidence in 
effect prior to August 2001 applies.  New means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000). 

The additional evidence presented since the rating decision 
of September 1994 consists of VA records from 1998 to 2006.  
The records show that in April 2001 history included symptoms 
of claustrophobia.  In September 2001, the veteran reported 
experiencing an intense anxiety reaction when exposed to 
enclosed spaces.  In April 2003, the diagnosis was specific 
phobia, situational type (claustrophobia).  

Analysis 

The Board has reviewed the additional evidence since the 
rating decision in September 1994 and determines that the VA 
records, dated from 2001 to 2003, constitute new and material 
evidence because the evidence bears directly and 
substantially upon the specific matter under consideration, 
that is, evidence of current disability, the absence of which 
was the basis for the previous denial of the claim, which in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

ORDER


As new and material evidence has been presented, the claim of 
service connection for claustrophobia is reopened.


REMAND

Before deciding the claim of service connection for 
claustrophobia on the merits, further evidentiary development 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

1. Ensure that the notice under the VCAA 
is fully complied with. 

2. Schedule the veteran for a VA 
examination by a psychiatrist to determine 
whether the veteran has a psychiatric 
disorder, that is, specific phobia, 
situational type (claustrophobia).  The 
claims folder must be made available for 
review by the examiner. 

If the examiner determines that the 
veteran has specific phobia, 
situational type (claustrophobia), the 
examiner is asked to express an opinion 
as to whether it is at least as likely 
as not that the veteran's 
claustrophobia either: (1) had onset 
during service; or (2) claustrophobia 
pre-existed service based on accepted 
medical principles pertaining to the 
history, clinical course, and character 
of the phobia, and, if claustrophobia 
pre-existed service, where the findings 
of increase symptoms during service 
were due to the natural progression of 
the pre-existing phobia. 

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of 
possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, the veteran 
should be provided a supplemental 
statement of the case, and the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


